Case: 18-60029      Document: 00514962342         Page: 1    Date Filed: 05/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-60029                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 17, 2019

THEODORE ZANGUE TONKA,                                                  Lyle W. Cayce
                                                                             Clerk
                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 869 744


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Petitioner Theodore Zangue Tonka, a native and citizen of Cameroon,
seeks review of an order by the Board of Immigration Appeals (BIA) dismissing
his appeal of an immigration judge’s (IJ) order of removal and decision denying
his application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Tonka’s request for relief was based on his
claim that he would be persecuted if he returned to Cameroon because he had


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60029    Document: 00514962342     Page: 2   Date Filed: 05/17/2019


                                 No. 18-60029

been beaten and tortured by members of Cameroon’s military for posting on
the internet his opinions and information about human rights abuses against
southern Cameroonians.      The BIA adopted and affirmed the IJ’s adverse
credibility determination and finding that Tonka failed to provide adequate
evidence in corroboration of his application.
      We note that even if some of the evidence could be construed in a light
more favorable to Tonka, the credibility determination in this case was
nevertheless supported by specific reasons based on the evidence presented
and was, under the totality of the circumstances, “substantially reasonable.”
Kohwarien v. Holder, 635 F.3d 174, 178 (5th Cir. 2011) (internal quotation
marks and citation omitted); see Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005). Tonka has not established that “it is plain that no reasonable fact-finder
could make such an adverse credibility ruling.” Wang v. Holder, 569 F.3d 531,
538 (5th Cir. 2009) (internal quotation marks and citation omitted). Thus, we
must defer to the BIA’s credibility determination. See id. at 538-39.
      Further, regardless of the plausibility of Tonka’s account, substantial
evidence supports the BIA’s determination that Tonka failed to corroborate his
claims with adequate, credible evidence. See id. at 537; see also Chun v. INS,
40 F.3d 76, 79 (5th Cir. 1994). Accordingly, because the record does not compel
a conclusion contrary to that reached by the BIA, Tonka’s petition for review
is DENIED.




                                       2